DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 16-20, in the reply filed on 10/13/2021 is acknowledged.
Claims 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biamonte (US 3,215,604), cited on the 5/19/2020 IDS.
Biamonte discloses a composition (reading on agent), example 1, comprising 3.8% Acrysol A-1 (aqueous solution of sodium polyacrylate), water (reading on cosmetic carrier, calculated to comprise 
It is noted that FD&C Blue No. 1 reads on both substantive dye as recited by instant claim 1 and anionic direct dye as recited by instant claim 3.  Absent a concentration in the claims of the substantive dye vs. the anionic direct dye, a portion of the FD&C Blue No. 1 reads on substantive dye and another portion reads on the anionic direct dye.
The taught composition of Biamonte does not comprise an oxidative agents, therefore, the composition is non-oxidative.
The phrase “for dyeing keratin fibers” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The composition of Biamonte discloses the claimed structural limitations for application to hair, therefore, the composition of Biamonte is expected to be capable of dyeing keratin fibers.
Claim(s) 1, 3, 5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mateu (UA 2014/0336308), cited on the 5/19/2020 IDS.
Mateu discloses a composition (reading on agent) comprising 61.2% water, coconut and sesame oil (reading on instant claim 14), sodium polyacrylate and Red 7.
It is noted that Red 7 reads on both substantive dye as recited by instant claim 1 and anionic direct dye as recited by instant claim 3.  Absent a concentration in the claims of the substantive dye vs. the anionic direct dye, a portion of the Red 7 reads on substantive dye and another portion reads on the anionic direct dye.
The taught composition of Mateu does not comprise an oxidative agents, therefore, the composition is non-oxidative.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2013/0167862) and Geffroy (US 2013/0280197), as evidenced by Lorant (US 2011/0034408).
Lopez discloses a composition (reading on agent) for dyeing hair comprising a non-hydroxide base, a protein, at least one direct dye (reading on substantive dye), at least one thickening agents and optionally an alkoxysilane and fatty substance, in a cosmetically acceptable carrier (Abs).
Lopez teaches that the compositions provide an alternative coloration method to oxidative dyeing of hair by employing direct dyes which enable one to color the hair without or with minimal lift in color and which requires no or smaller amounts of ammonia and/or chemical oxidizing agents [0060], thus contemplating non-oxidative compositions and its prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to formulate the composition to be free of oxidative agents.
Regarding claim 5: Lopez teaches the direct dyes to be present in amounts ranging from 0.01-5% [0124].
Regarding claims 2-4: Lopez teaches that the exemplary direct dyes that can be used include nonionic, anionic and cationic dyes [0118].  Furthermore, Lopez teaches the use of “at least one direct dye” thus clearly contemplated mixtures of dyes, therefore the use of more than 1 dye is prima facie obvious.
Regarding claim 13: Lopez teaches water to be a suitable carrier and Ex. 1 teaches a hair dye composition comprising 72.95% water which overlaps with the claimed ranges and is prima facie obvious.
Regarding claim 14: Lopez teaches that optional fatty substances can be added into the dye composition and include oils [0166], thus it would have been prima facie obvious to add an oil as this is contemplated by Lopez.
Regarding claims 10 and 20: Lopez teaches that compositions for dyeing hair have a pH greater than 7 ranging from 7.5-13 [0334], while Lopez doesn’t teach the pH to be measured at 22°C, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure 
Regarding claims 11-12: Lopez teaches the composition for dyeing can comprise adjuvants such as anionic surfactants [0337], therefore it would have been prima facie obvious to add an anionic surfactant as it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
Lopez further teaches that a thickening agents can be added which also functions as rheology-modifying agents [0139], suitable thickening agents include crosslinked polyacrylic acids and acrylates [0160].
However, Lopez does not teach the composition to comprise sodium polyacrylate and an acrylates/C10-C30 alkyl acrylate crosspolymer, as recited by instant claims 7-8 and 18-19.
Geffroy discloses cosmetic compositions and teaches the use of gelling agents to gel the aqueous phase and to adjust the stiffness of the composition and teaches that suitable gelling agents include crosslinked sodium polyacrylate sold under the name Luvigel EM (reading on sodium polyacrylate) and Acrylates/C10-30 Alkyl acrylate Crosspolymer and teaches that mixtures can be used [0432, 0435, 0438, 0440 and 0444]. Geffroy teaches crosslinked sodium polyacrylate to be a preferred gelling agent [0456].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lopez with those of Geffroy.  One of skill in the art would have been motivated to use a combination of crosslinked sodium polyacrylate, in particular Luvigel EM, and Acrylates/C10-30 Alkyl acrylate Crosspolymer as the thickening agents in the composition of Lopez as Geffroy shows these two thickening agents to be suitable for use in cosmetics and contemplates mixtures of these, therefore said combination is expected to yield no more than one would expect from such an arrangement.  One of skill in the art would have a reasonable expectation of success as Lopez teaches that thickening agents such as acrylates and crosslinked polyacrylic acids can be used and teaches formation of gels.

While the references do not teach the sodium polyacrylate to be pre-gelled, this is a considered a product-by-process steps as it is reciting the manner in which the sodium polyacrylate is made and subsequently added into the composition and the patentability of the composition rests in its final compositional forms.  Therefore, as the above references make obvious a composition comprising both sodium polyacrylate (i.e. gelling agent) and water and Geffroy teaches the gelling agent to gel the water phase , the final composition is expected to comprise gelled sodium polyacrylate.

Claims 1-8, 9, 10-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2013/0167862) and Geffroy (US 2013/0280197), as evidenced by Lorant (US 2011/0034408) as applied to claims 1-8, 10-14 and 18-20 above, and further in view of Monda (US 2010/0000564).
As discussed above, the above reference make obvious to limitations of claims 1-8, 10-14 and 18-20,however, they do not teach the viscosity of the agent as recited by instant claim 9.
Monda teaches hair dye composition and teaches that the viscosity of the composition is selected so that the composition hardly drips when applied to hair.  The viscosity should be between 2,000-100,000 mPas [0066].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lopez and Geffroy with those of Monda.  One of skill in the art would have been motivated to formulate the composition to have a viscosity ranging from 2,000-100,000 mPas to ensure the composition does not drip when being applied to the hair.  One of skill in the art would have a reasonable expectation of success as Lopez and Monda both teach hair dye compositions.

Claims 1-8, 10-14, 16-17 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2013/0167862) and Geffroy (US 2013/0280197), as evidenced by Lorant (US 2011/0034408) as applied to claims 1-8, 10-14 and 18-20 above, and further in view of Sogabe (US 2016/0250131).
As discussed above, the above reference make obvious to limitations of claims 1-8, 10-14 and 18-20,however, they do not teach the molecular weight of the sodium polyacrylate.
Sogabe discloses a low-stringiness thickener consisting of polyacrylic acid or a salt thereof having a weight average molecular weight  ranging from 500,000 to 8million and having less than 10mass % of the compound having a molecular weight of 10million or higher (Abs).  Use of the taught thickener results in improved properties where speadability is excellent and stringy feeling, sliminess and stickiness are hardly felt [0008]. The use of sodium salt is preferred [0018].
This thickener can be blended into a variety of makeup cosmetics [0032].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lopez and Geffroy with those of Sogabe.  One of skill in the art would have been motivated to ensure the sodium polyacrylate used in the composition made obvious above has a weight average molecular weight  ranging from 500,000 to 8million (which overlaps with the claimed 6-15million) and has less than 10mass % of a sodium polyacrylate having a molecular weight of 10million or higher as Sogabe taches this to be an improved thickener where spreadability is excellent and stringy feeling, sliminess and stickiness are hardly felt [0008].  One of skill in the art would have a reasonable expectation of success as both Lopez and Sogabe teaches cosmetics comprising polyacrylic acids as thickening agents.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613